

114 HR 6085 IH: To amend the Internal Revenue Code of 1986 to increase the national limitation amount for qualified highway or surface freight transfer facility bonds.
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6085IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Hanna, Mr. Cicilline, Mr. Blumenauer, Mr. Kilmer, and Ms. Norton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the national limitation amount for qualified
			 highway or surface freight transfer facility bonds.
	
		1.Increase national limitation amount for qualified highway or surface freight transfer facility
			 bonds
 (a)In generalSection 142(m)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $15,000,000,000 and inserting $20,800,000,000. (b)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.
			